Filed 1/13/15 P. v. Holiday CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065999

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS183939)

JASON HOLIDAY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Laura H. Parsky, Judge. Appeal Dismissed.

         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.



         In January 2014, the district attorney filed a petition for the continued involuntary

treatment of Jason Holiday as a mentally disordered offender (MDO) under the Mentally

Disordered Offender Act (Pen. Code, § 2960 et seq.). It was alleged that Holiday had

previously been committed as an MDO after he pleaded guilty to assault by means of
force likely to produce great bodily harm and was presently housed at Atascadero State

Hospital. His commitment was to terminate in May 2014.

        At a court trial on the petition, the court heard testimony from a forensic

psychologist and a forensic psychiatrist. Each of these witnesses testified that Holiday

suffers from a mental disorder, he was not in remission and posed a substantial danger to

others because of his mental disorder. Holiday also testified. The trial court determined

that Holiday continued to qualify as an MDO and continued his commitment for one

year.

        Appointed counsel filed a brief under People v. Wende (1979) 25 Cal.3d 436

(Wende), stating that he has reviewed the record on appeal and has been unable to

identify any specific issues arguable on appeal. Counsel requests that we independently

review the entire record to determine whether there are any arguable issues on appeal.

Counsel provided Holiday with a copy of the brief and informed him of his right to file a

supplemental brief. Holiday did not file a supplemental brief.

                                       DISCUSSION

        Our high court held that conservatorship proceedings under the Lanterman-Petris-

Short Act (Welf. & Inst. Code, § 5000 et seq.) are not subject to Wende review.

(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 538 (Ben C.).) In People v. Taylor

(2008) 160 Cal.App.4th 304 (Taylor), the Second District Court of Appeal concluded that

the analysis of Ben C. was equally applicable to MDO civil commitment proceedings.

(Taylor, at pp. 308, 312-313.) We agree with the conclusion in Taylor that our



                                              2
independent review of the record is not required in MDO proceedings and decline to

exercise our discretion to conduct such a review.

      Appointed appellate counsel having found no arguable issues and Holiday having

not filed a supplemental brief, dismissal is appropriate. (Taylor, supra, 160 Cal.App.4th

at p. 313.) Competent counsel has represented Holiday in this appeal.

                                     DISPOSITION

      The appeal is dismissed.



                                                                     MCINTYRE, J.

WE CONCUR:

MCCONNELL, P. J.

AARON, J.




                                            3